— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent regarding petitioner’s retirement rights, petitioner appeals from a judgment of the Supreme Court, New York County, entered March 18, 1983, which dismissed the proceeding. By order dated April 5, 1983 the appeal was transferred to this court by the Appellate Division, First Department. Judgment affirmed, without costs or disbursements, for reasons stated in the opinion of Justice Schwartz. Lazer, J. P., Mangano, Thompson and Gulotta, JJ., concur.